Citation Nr: 0713632	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-15 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetes mellitus, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago Illinois, (the RO).

Procedural history

The veteran served on active duty from August 1962 until 
August 1970.  Service in Vietnam is indicated by the evidence 
of record.  

In July 2001, the RO received the veteran's claim entitlement 
to service connection of diabetes mellitus.  In April 2002, 
service connection was granted and a 
20 percent disability rating was assigned.  The veteran 
disagreed with the assigned evaluation.  His appeal was 
perfected by the timely submission of a substantive appeal 
(VA Form 9) in June 2003.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

Issue not on appeal

In January 2007, the veteran's representative informed VA 
that the veteran is seeking entitlement to total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).  That claim has not yet been 
adjudicated by the RO.  It is therefore referred to the RO 
for appropriate action.  


REMAND

The veteran is seeking entitlement to an increased disability 
rating for service-connected diabetes mellitus.  

After certification to the Board, the veteran's 
representative submitted argument directly to the Board which 
indicated that a material change in the veteran's condition 
had occurred.   Specifically, it has been asserted that the 
veteran has suffered vascular complications due to diabetes 
which have regrettably resulted in the amputation of the 
veteran's right foot.  See "Memorandum of Contact; 
Additional Evidence" dated January 8, 2007.  Medical records 
documenting the claimed vascular problems and the subsequent 
amputation are not of record.   

Previously, the veteran's representative had asserted that 
the most recent VA examination of the veteran, undertaken in 
December 2003, was too old adequately review the veteran's 
symptomatology.  Under the circumstances here presented, in 
which it has been asserted that the veteran's condition has 
materially worsened recently, the Board agrees, and finds 
that a contemporaneous VA examination is required.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [holding that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran, 
requesting that he identify all recent 
medical examination and treatment records 
pertaining to his service-connected 
diabetes and complications thereof.  Any 
such records so obtained should be 
associated with the veteran's VA claims 
folder.

2. VBA should schedule the veteran for a 
medical examination to evaluate the 
current severity of his service-connected 
diabetes, to include any present 
complications of the service-connected 
diabetes and the severity of those 
complications.  The veteran's claims 
folder must be made available to the 
examiner for review.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3. After accomplishing any additional 
development which is deemed by it to be 
necessary, VBA should review the evidence 
of record and readjudicate the claims on 
appeal. If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response. The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



